                                                   U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York


                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                   July 6, 2021
                                                                            Application granted.
BY ECF

The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601
                                                                              7/6/21
       Re:    United States v. Carpeah Nyenekor, 13 Cr. 677 (CS)

Dear Judge Seibel:

         The Government respectfully moves, with the consent of the United States Probation
Office (“Probation”), to request that internal chronologies maintained by Probation regarding
supervisee Carpeah Nyenekor’s supervision and June 25, 2021 arrest be unsealed. On June 25,
2021, Mr. Nyenekor was arraigned on Violation of Supervised Release specifications and the
Court ordered the production of related discovery by July 9, 2021. Probation has indicated that
they may have information potentially relevant to the alleged violations contained within their
chronologies. Accordingly, the Government respectfully requests that the Court “So Order” this
letter and unseal those chronologies.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney


                                           By:
                                                   Qais Ghafary
                                                   Assistant United States Attorney
                                                   Tel: (914) 993-1930


cc:    Howard Tanner, Esq. (by Email)
       Hillel Greene, U.S. Probation Officer (by Email)
